           Case 2:20-mj-00446-BNW Document 16
                                           15 Filed 06/10/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Darnell Cooley

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:20-mj-446-BNW

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                            REPLY DEADLINE
13          v.
                                                            (First Request)
14   DARNELL COOLEY,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, Special United States Attorney, and Travis Leverett, Assistant United States
19   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
20   Defender, and Andrew Wong, Assistant Federal Public Defender, counsel for Darnell Cooley,
21   that the reply deadline be extended to Friday, June 12, 2020
22          This Stipulation is entered into for the following reasons:
23          1.      On June 2, 2020, Mr. Cooley filed a motion for an order for COVID-19
24                  testing. On June 4, 2020, the government filed its response.
25          2.      On June 5, 2020, Mr. Cooley asked this Court for leave to reply.
26          3.      On June 8, 2020, the Court granted leave for Mr. Cooley to file a reply.
         Case 2:20-mj-00446-BNW Document 16
                                         15 Filed 06/10/20 Page 2 of 3




 1        4.      Mr. Cooley needs additional time to research and address the issues raised in
 2                the government’s response.
 3        5.      This extension will not impact any pending deadlines or court dates in Mr.
 4                Cooley’s case in this district.
 5        This is the first request for an extension.
 6        DATED: June 9, 2020.
 7
 8   RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
     Federal Public Defender                            United States Attorney
 9
10      /s/ Andrew Wong                                    /s/ Travis Leverett
     By_____________________________                    By_____________________________
11   ANDREW WONG                                        TRAVIS LEVERETT
     Assistant Federal Public Defender                  Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                        2
           Case 2:20-mj-00446-BNW Document 16
                                           15 Filed 06/10/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:20-mj-446-BNW
 4
                   Plaintiff,                               FINDINGS OF FACT, CONCLUSIONS
 5                                                          OF LAW AND ORDER
                         v.
 6
           DARNELL COOLEY,
 7
                    Defendant.
 8
 9
                                         FINDINGS OF FACT
10
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13          1.      On June 2, 2020, Mr. Cooley filed a motion for an order for COVID-19

14                  testing. On June 4, 2020, the government filed its response.

15          2.      On June 5, 2020, Mr. Cooley asked this Court for leave to reply.

16          3.      On June 8, 2020, the Court granted leave for Mr. Cooley to file a reply.

17          4.      Mr. Cooley needs additional time to research and address the issues raised in

18                  the government’s response.

19          5.      This extension will not impact any pending deadlines or court dates in Mr.

20                  Cooley’s case in this district.

21                                                Order

22
            IT IS THEREFORE ORDERED that Mr. Cooley’s reply is due June 12, 2020.
23                     10th day of June, 2020.
            DATED this ____
24
25                                                    UNITED STATES MAGISTRATE JUDGE
26
                                                        3
